 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 DANNY NAVA and KIMBERLY SINAI                          Case No.: 2:19-cv-01867-APG-NJK
   NOVELO,
 4                                                      Order Deeming Order to Show Cause
        Plaintiffs                                                  Satisfied
 5
   v.
 6
   JUAN OCHOA, JR. and ERNESTO
 7 GONZALEZ,

 8           Defendants

 9         In light of the response to the order to show cause (ECF No. 8), I deem my prior order to

10 show cause (ECF No. 4) satisfied and I will not remand this matter for lack of subject matter

11 jurisdiction at this time.

12         DATED this 31st day of October, 2019.

13

14
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
